
	
		III
		110th CONGRESS
		1st Session
		S. RES. 418
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2007
			Mr. Biden submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding provocative and dangerous statements made by officials of the
		  Government of the Russian Federation concerning the territorial integrity of
		  the Republic of Georgia.
	
	
		Whereas, since 1993, the territorial integrity of the
			 Republic of Georgia has been reaffirmed by the international community,
			 international law, and 32 United Nations Security Council Resolutions;
		Whereas the Republic of Georgia has pursued the peaceful
			 resolution of territorial conflicts in the regions of Abkhazia and South
			 Ossetia since the end of hostilities in 1993;
		Whereas, by stating that the Russian Federation should
			 diplomatically recognize Abkhazia and South Ossetia as independent states,
			 certain officials of the Government of the Russian Federation have undermined
			 the peace and security of those regions and the Republic of Georgia as a whole;
			 and
		Whereas the statements of those officials are incompatible
			 with the role of the Russian Federation as one of the world’s leading powers
			 and are inconsistent with the commitments of the Russian Federation to
			 international peacekeeping: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns recent
			 statements by officials of the Government of the Russian Federation that the
			 Russian Federation should recognize the regions of Abkhazia and South Ossetia
			 as states independent of the Republic of Georgia as a violation of the
			 sovereignty of the Republic of Georgia and the commitments of the Russian
			 Federation to international peacekeeping;
			(2)calls upon the
			 Government of the Russian Federation to disavow these statements;
			(3)affirms that the
			 restoration of the territorial integrity of the Republic of Georgia is in the
			 interest of all who seek peace and stability in the region; and
			(4)urges all parties
			 to the conflicts in the Republic of Georgia and governments around the world to
			 eschew rhetoric that escalates tensions and undermines efforts to negotiate a
			 settlement to the conflicts.
			
